PER CURIAM.
The Estate of Mattie Pearl Sheffield appeals the trial court’s order sustaining the appellee, Estate of Willie James Sheffield’s, objection to the claim. Because the probate court entered the order on appeal, a non-final order which does not fall under any provision of Florida Rule of Appellate Procedure 9.170, we dismiss the case without prejudice to appellant’s ability to raise its arguments after the trial court resolves the claims and objections in the independent civil action below.
Dismissed.